Upon a plea of guilty appellant was permitted to file an application for probation, which was denied, and he appealed upon oral notice following an unsuccessful attempt to obtain a modification of sentence.
[1] Said motion, and the ground of this appeal, arose from an alleged inadvertence in that he pleaded guilty to a violation of the California Vehicle Act but that judgment was entered upon a count of the same information charging grand theft. It clearly appears from the record that appellant's co-defendant pleaded guilty to the charge, as stated to him by the court, that he did "unlawfully steal and take away an automobile". In the same proceeding, and immediately thereafter, the court asked appellant: "How do you plead, Mr. Raymus, guilty or not guilty to the same charge?" To which question Raymus answered "Guitly". He subsequently offered no proof, by affidavit or otherwise except the oral suggestion of substituted counsel, *Page 140 
that he had not voluntarily pleaded guilty to a charge of grand theft. There was no abuse of discretion upon the part of the trial court in denying a motion to set it aside.
[2] Other matters discussed by appellant are not properly a part of, nor included in the record; and they cannot be considered upon appeal. (People v. Cruse, 24 Cal.App. 497
[141 P. 936]; People v. Petros, 25 Cal.App. 236
[143 P. 246].)
The judgment is affirmed.
Works, P.J., and Archbald, J., pro tem., concurred.